Title: From George Washington to Lieutenant Colonel William Washington, 14 December 1779
From: Washington, George
To: Washington, William


        
          Dr Sir
          Hd Qrs Morris Town Decr 14: 1779
        
        I do not recollect whether you ever made a Return of the Officers & Men of Baylor’s Regiment, as directed by the 15th of March last. If You have not done it—I request that You will. It is necessary that there should be transmissions of it by the Board of War, as it may respect the states to which the Officers & Men belong. His Excellency Governor Jefferson has requested it, of those from Virginia. I inclose you a Copy of a Resolution of the Genl Assembly—which I have just received & which

interests Baylor’s Regiment. I am Dr sir with great regard Yr Most Obedt st
        
          Go: Washington
        
      